Citation Nr: 1622916	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-34 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent prior to November 6, 2014 for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine with intervertebral disc syndrome (IVDS), and entitlement to a rating greater than 40 percent from November 6, 2014 to the present day.

2.  Entitlement to a disability rating greater than 10 percent for left leg sensory dysfunction of the sciatic nerve prior to December 16, 2011, and greater than 20 percent from December 16, 2011 to the present day.

3.  Entitlement to a disability rating greater than 50 percent prior to June 25, 2013 for posttraumatic stress disorder (PTSD), and greater than 70 percent from June 25, 2013 to the present day.

4.  Whether a total disability rating based on individual unemployability (TDIU) may be assigned prior to June 25, 2013.



ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1984 to
May 1990.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from August 2009 and August 2010 rating decisions of the Department of Veterans
Affairs (VA) Regional Office (RO) in Seattle, Washington.

Pursuant to the Veteran's request, a travel board hearing before a member of the
Board was scheduled for September 2013.  However, the Veteran failed to appear
for his scheduled hearing.  The Veteran has not requested that this hearing be rescheduled.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. 20.704(e) (2015).

The Board remanded the Veteran's case in May 2014 for additional evidentiary development.  Such was achieved, and the case has been returned to the Board for further appellate review.

The Veteran's PTSD and TDIU claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 6, 2014, the Veteran's service-connected DJD and DDD of the lumbar spine with IVDS manifested in pain, limitation of motion, weakness, fatigability and incoordination.  Remaining functional forward flexion was no worse than 50 degrees, and the Veteran had not been prescribed bed rest.  

2.  From November 6, 2014 to the present day, the Veteran's service-connected DJD and DDD of the lumbar spine with IVDS manifested in pain, limitation of motion, weakness, fatigability and incoordination.  Remaining functional forward flexion was no worse than 10 degrees, and the Veteran had not been prescribed bed rest.  The Veteran's lumbar spine has never been ankylosed.  

3.  From July 2, 2009 to the present day, the Veteran's service-connected left leg sensory dysfunction of the sciatic nerve has been manifested by incomplete paralysis that is moderate; moderately severe incomplete paralysis, or complete paralysis is not shown during this period.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 20 percent for DJD and DDD of the lumbar spine with IVDS prior to November 6, 2014, or in excess of 40 percent from November 6, 2014 to the present day, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for the assignment of 20 percent disability rating for left leg sensory dysfunction of the sciatic nerve from July 2, 2009 to December 16, 2011 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015). 

3.  The criteria for the assignment of a rating in excess of 20 percent for left leg sensory dysfunction of the sciatic nerve either both prior to, and subsequent to December 16, 2011 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015). 

Concerning VA's duty to notify, the record does not reflect that the VA sent the Veteran a VCAA notice letter specifically addressing his lumbar spine increased rating claim.  However, the Board observes that the Veteran was duly informed of how to substantiate a previously-claimed lumbar spine increased rating claim in an August 2006 letter from VA, and that during the pending appeal, the Veteran received notice of the criteria for higher disability ratings specific to his spine disability in his rating decision, a Statement of the Case and Supplemental Statement of the Case.  The Veteran, who was represented by an attorney at times during the appeal period, has had ample opportunity to provide evidence demonstrating that his symptoms have worsened in severity, and in fact described such symptoms at three spine examinations in July 2009, December 2011 and November 2014.  As noted in the Introduction above, the Veteran was provided an opportunity for a hearing before a Veterans Law Judge, but failed to report.  The Veteran has not argued that he has been prejudiced in any way by a failure to comply with the VCAA in a formal notice letter, and the Board believes the Veteran has shown sufficient actual knowledge of the evidence needed to substantiate his increased rating claim over the course of this appeal that any notice error is indeed harmless.

Concerning VA's duty to assist, VA has obtained the Veteran's service treatment records, post-service VA and private treatment records, records from the Social Security Administration (SSA) and his own lay statements and argument.  The Veteran has identified no other outstanding evidence, to include any other medical records, that could be obtained to substantiate his claim, and the Board is also unaware of any such outstanding evidence.

The Veteran was afforded QTC fee-based, and VA examinations of his spine in July 2009, December 2011 and November 2014.  He was also afforded a VA peripheral nerves examination in November 2014.  The Board observes that the findings contained within the corresponding examination reports are adequate for adjudicatory purposes.  It is clear that the respective examiners were aware of the Veteran's pertinent medical history, and rendered relevant findings responsive to the key medical questions at issue in this appeal, to include range of motion assessments and the level of impairment caused by pain, weakness, fatigue or incoordination.  The Board accordingly finds that a remand to afford the Veteran an additional VA examination is not required, and VA's duty to assist with respect to obtaining examinations or opinions addressing the severity of the Veteran's spine and left leg neurological disability has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions. Accordingly, the Board will address the issues on appeal below.

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 
Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Notably, "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007). 

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

A. Lumbar Spine

The Veteran is specifically service-connected for DJD and DDD of the lumbar spine with IVDS.  

The RO has rated the Veteran's lumbar spine disability under Diagnostic Code 5242 for degenerative arthritis of the lumbar spine.  The Rating Schedule directs that spine disabilities rated under Diagnostic Codes 5235 to 5242 should be rated under common criteria found in the General Rating Formula for Diseases and Injuries of the Spine.  Significantly, as noted above, there is also evidence suggesting that the Veteran has intervertebral disc syndrome (IVDS).  IVDS is rated under Diagnostic Code 5243, which instructs that IVDS should be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  As such, the Board will evaluate the Veteran's spine disability under both formulas.

Under the General Rating Formula, in pertinent part, a 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding exists that is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine exists.

 A 50 percent rating is warranted where unfavorable ankylosis of the thoracolumbar spine exists.

 A 100 percent rating is warranted where unfavorable ankylosis of the entire spine exists.

The Veteran's spine disability has been rated 20 percent disabling under the General Rating Formula since well before the period under review.  The RO previously denied the Veteran's claim for a higher rating in an unappealed July 2007 rating decision.  The current appeal stems from VA's own decision in May 2009 to reassess the Veteran's spine disability by scheduling an updated QTC fee-based spine examination for July 2, 2009.  Following this examination, the RO issued the above-referenced August 2009 rating decision, continuing the Veteran's 20 percent rating.  The Veteran timely disagreed with this determination and perfected this appeal.  

Under former 38 C.F.R. § 3.157(b)(1) (2014), reports of VA examination can be accepted as a date of receipt of claim in certain circumstances.  In this case, it appears that the RO has considered the date of the Veteran's July 2, 2009 examination as the date of his claim for an increased lumbar spine rating.  As such, 
the period under review is from one year prior to the date of claim (i.e. July 2, 2008) to the present day.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) (the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim).

The Board initially notes that at no time during the appeal period has the Veteran's thoracolumbar spine been ankylosed, either favorably or unfavorably.  Unfavorable ankylosis is a condition in which the cervical, lumbosacral or entire spine is fixed in flexion or extension.  If a spinal segment is fixed in a neutral position (zero degrees), favorable ankylosis exists.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Diagnostic Codes 5235-5242, Note (5).  The evidence demonstrates that throughout the appeal period, the Veteran has been able to move his spine.  As such, schedular ratings of 100, 50, or 40 percent (due to favorable ankylosis) are not available under the General Rating Formula.  

A 40 percent schedular rating may still be warranted if the Veteran's lumbar spine disability manifested in limitation of flexion to 30 degrees or less.  However, from July 2008 to November 2014, no range of motion assessment demonstrated limitation so severe as to prohibit the Veteran from forward flexing to only 30 degrees, even when considering the effects of pain, fatigue and repetitive use.

At a July 2009 QTC spine examination, the Veteran attested to experiencing constant pain in the low back, with stiffness and numbness elicited by physical activity and relieved at rest.  When experiencing pain, he could function without medication.  He indicated that when having a flare-up, he is bed ridden, but that his condition has not resulted in any incapacitation.  Upon physical examination, the Veteran showed normal posture and gait, without radiating pain on movement or muscle spasm.  Range of motion testing demonstrated his ability to forward flex to 50 degrees, and to 15 degrees in all other directions.  Although the examiner noted that the Veteran's spine is additionally limited by pain, weakness, lack of endurance, and incoordination after repetitive use, the examiner made clear that there was no additional limitation in degree of motion.  

On May 8, 2010, the Veteran appeared for a private examination with Dr. P.J.  At that examination, the Veteran noted pain primarily located on the left side of his low back, with occasional radiation to his left leg.  The Veteran was noted to have a normal gait, with the ability to heel and toe walk, with some difficulty on the left lower limb.  Range of motion testing showed that the Veteran was able to forward flex to 90 degrees, with extension to 10 degrees, and lateral bending to 20 degrees bilaterally.  

In December 2011, a VA examiner described the Veteran's spine disability as persisting, but "unchanged."  The Veteran reported pain and immobility during periods of flare ups.  Upon examination, the Veteran was able to forward flex to 60 degrees after repetitive use testing, with limited range in all other directions.  The Veteran was noted to have functional impairment of the spine upon repetitive use, to include less movement than normal, weakened movement, excess fatigability, and incoordination.  He demonstrated increased pain on movement and interference with sitting, standing and/or weight-bearing.

The Veteran's VA treatment records dated from 2008 to November 2014 similarly show continued complaints of low back pain; however, at no time during this time period has the Veteran's spine disability manifested in limitation of forward flexion to 30 degrees, even upon repetitive use.  

Significantly however, at his most recent VA examination, the Veteran demonstrated clear worsening of symptoms manifesting in additional impairment warranting the assignment of a 40 percent rating.  At that examination, the Veteran was only able to forward flex to 20 degrees initially, and to 10 degrees after repetitive use.  Functional impairment on repetitive use existed, resulting in less movement than normal, weakened movement and pain on movement.  Based on the results of this examination, the RO increased the Veteran's disability rating from 20 to 40 percent, effective November 6, 2014.  

The evidence discussed above demonstrates that from July 2008 to November 2014, the Veteran's service-connected lumbar spine disability manifested in pain, weakness, incoordination, and fatigability with limitation of motion.  Applying the General Rating Formula, as noted above, it is clear that the Veteran's thoracolumbar spine has never been ankylosed.  Moreover, from July 2008 to November 2014, no range of motion assessment demonstrated limitation so severe as to prohibit the Veteran from forward flexing to only 30 degrees, even when considering the effects of pain, fatigue and repetitive use.  Accordingly, a schedular disability rating greater than 20 percent is not warranted prior to November 6, 2014.  Indeed, it was not until November 6, 2014 when the record made clear that the Veteran's disability resulted in limitation of flexion to 30 degrees or less warranting an increased schedular rating to 40 percent.  Given that the Veteran's lumbar spine has never been ankylosed, a schedular rating greater than the currently assigned 40 percent from November 6, 2014 to the present day is also not warranted.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and the holdings in DeLuca.  However, for the time period from July 2008 to November 2014, an increased schedular evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent schedular rating, and no higher.  Similarly, for the time period from November 6, 2014 to the present day, the Board cannot conclude that the Veteran's disability most nearly approximates ankylosis when he has clearly retained useful motion of the thoracolumbar spine.

The Board recognizes, and in no way disputes, that the Veteran experienced ongoing and continuous low back pain throughout the period under review.  The Veteran is competent to attest to his own observable symptoms, and the statements obtained from his physicians are consistent with the Veteran's own lay statements.  Indeed, even assuming that the Veteran experiences pain, weakness, fatigability and incoordination, there is no evidence of record contradicting the objective range of motion findings of the examiners listed above.  The Veteran has demonstrated that even upon repetitive use testing, the Veteran was able to achieve forward flexion well above the minimum requirement of 30 degrees for an increased rating to 40 percent for all times during the period from July 2008 to November 5, 2014, and has been able to move his spine (albeit with pain) from November 6, 2014 to the present day.     

The Board accordingly finds that the Veteran's competent and credible complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation in excess of 20 percent from July 2, 2008 to November 5, 2014, or in excess of 40 percent from November 6, 2014 to the present day.  Indeed, the Board has considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence described above to be more probative than his lay evidence in determining that his lumbar spine disability does not meet the criteria for higher schedular ratings under the General Ratings Formula.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Note (1) of the General Ratings Formula instructs VA to evaluate any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, separately, under an appropriate diagnostic code.  Significantly, the RO has already awarded the Veteran a separate compensable rating for left leg sensory dysfunction of the sciatic nerve as due to his lumbar spine disability.  The Board will discuss the overall impairment caused by this disability in more detail below.  

The Board recognizes that at his July 2009 QTC spine examination, the Veteran specifically reported loss of bladder control and loss of bowel control as symptoms of his spine condition.  Significantly however, the July 2009 fee-based examiner ultimately determined that the Veteran's disability did not cause any bowel, bladder or erectile dysfunction.  In December 2011, a subsequent VA examiner did identify a separate neurologic abnormality related to a thoracolumbar spine condition-namely, that the Veteran experiences a small amount of stool leakage approximately every two months, but he does not use incontinence pads.  See the December 2011 VA examiner's report, at 10.  Subsequently, a November 2014 VA examiner did not  identify the presence of any other neurological disability other than his left leg sciatic nerve dysfunction.

Based on the Veteran's competent statements, and the medical evidence described above, it is apparent that at times during the appeal period, the Veteran has experienced a degree of either bowel or bladder leakage.  That stated, the Board finds that a separate compensable disability rating for bowel or bladder dysfunction is not warranted.  Indeed, voiding dysfunction that does not require the wearing of absorbent materials is noncompensable-see 38 C.F.R. § 4.115a-and therefore does not warrant a separate compensable rating.  Evaluating the Veteran's bowel impairment by analogy to impairment of sphincter control, rectum and anus, under Diagnostic Code 7332-see 38 C.F.R. § 4.20 (when an unlisted condition is encountered it may be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous)-a compensable rating is only available for either "constant slight" leakage or "occasional moderate" leakage.   The only description of record of the frequency and severity of the Veteran's leakage is provided by the December 2011 VA examiner, who noted a "small amount" of stool leakage approximately once every two months.  The Veteran has not described more frequent or more severe instances of bowel incontinence.  The Board accordingly finds that the Veteran's bowel impairment, while present at times during the appeal period, manifested in no more than occasional slight leakage, and therefore does not warrant the assignment of a separate compensable rating under Diagnostic Code 7332.  

In sum, under the General Rating Formula, the Board concludes that the Veteran's 20 percent schedular rating for his lumbar spine disability from July 2, 2008 to November 5, 2014, and his 40 percent rating from November 6, 2014 to the present day are appropriate, and that higher schedular ratings for either time period are not warranted.

Considering the available ratings under the General Rating Formula discussed above, rating the Veteran alternatively under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes instead of the General Rating Formula would not avail the Veteran.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Indeed, to warrant the assignment greater than 20 percent from under the IVDS Formula, intervertebral disc syndrome must manifest in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  For the assignment of a rating higher than 40 percent, intervertebral disc syndrome must manifest in incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Although the Veteran has at times indicated that during flare-ups he is "bed-ridden," at no point during the period under review has the Veteran stated that he was prescribed bed rest by a physician due to his back disability, nor does the medical evidence demonstrate as much.  Indeed, the November 2014 VA examiner specifically determined that the Veteran has not had any incapacitating episodes over the past 12 months due to IVDS.  Because the Veteran has not experienced "incapacitating episodes" as defined under the IVDS Formula, rating the Veteran's lumbar spine disability in the alternative under the IVDS Formula in no way serves the Veteran, as higher schedular ratings than those currently assigned are simply not available.  

The Board will discuss whether referral of the Veteran's appeal for extraschedular consideration is warranted in a common discussion below.

B. Sciatic Nerve Dysfunction, Left Leg

As noted in the analysis above, Note (1) of the General Ratings Formula instructs VA to evaluate any associated objective neurologic abnormalities separately under an appropriate diagnostic code.  In this case, the RO has already awarded a separate rating for sciatic nerve dysfunction of the left leg, as due to the Veteran's service-connected lumbar spine disability.  The Veteran's sciatic nerve dysfunction has been rated 10 percent disabling from July 2, 2009 to December 15, 2011, and 20 percent disabling form December 16, 2011 to the present day.  The Veteran has disagreed with these assigned disability ratings.  

Sciatic nerve impairment is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).  A maximum schedular rating of 80 percent is awarded for complete paralysis of the sciatic nerve.  With complete paralysis, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  When there is incomplete paralysis, a 60 percent rating is in order for severe disability with marked muscular atrophy.  Moderately severe incomplete paralysis warrants a 40 percent evaluation, moderate incomplete paralysis warrants a 20 percent rating, and mild incomplete paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a , Diagnostic Code 8520 (2015). 
The words "mild," "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2015). 

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the "mild," or at most, the "moderate" degree. 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8730 (2015).

The record reflects that the Veteran's symptoms during the entire period under review include pain, numbness and burning of the left lower extremity.  There is no evidence of more significant symptoms such as atrophy, muscle wasting, weakness, fatigue, tremor and the like.  The three spine examinations performed during the period under review in July 2009, December 2011 and November 2014 best identify the nature and severity of the Veteran's sciatic nerve dysfunction, as they outline the Veteran's competent complaints of ongoing symptomatology, and objectively assess the overall impairment such dysfunction causes.

Indeed, the Veteran's July 2, 2009 QTC examination report confirms that the Veteran reported pain travelling down his left leg.  Upon testing, the Veteran exhibited a sensory deficit of the left lateral foot.  His lower extremity reflexes revealed knee jerk 1+ and ankle jerk 1+.  Specifically, the examiner determined that the Veteran's IVDS did not cause any bowel dysfunction, bladder dysfunction and erectile dysfunction.  

At both December 2011 and November 2014 VA examinations, the Veteran exhibited "normal" 5/5 strength throughout the left leg, without muscle atrophy.  Reflexes for the left knee and ankle were hypoactive at 1+ at both examinations as well.  A sensory examination in December 2011 revealed decreased sensation at the left lower leg and ankle.  In November 2014, the sensory examination also identified decreased sensation in the left upper anterior thigh, left thigh and knee, and left foot and toes.  

Significantly, at the December 2011 VA examination, the Veteran exhibited intermittent pain (usually dull) and numbness of the left lower extremity that the December 2011 VA examiner determined to be "moderate" in severity.  Similarly, the VA examiner described the severity of radiculopathy on the left side as "moderate."   

In November 2014, the Veteran exhibited constant left leg pain (which may be excruciating at time), intermittent pain (usually dull), paresthesias and/or dysesthesias, and numbness, all characterized as "mild" in degree.  The November 2014 VA examiner described the severity of radiculopathy on the left side as "mild."  The same VA examiner administered a peripheral nerve examination in November 2014 and determined that the Veteran had incomplete paralysis of the sciatic nerve that was "mild" in degree.  

There is no evidence of record dated during the appeal period demonstrating that the Veteran's left lower extremity nerve dysfunction manifested in complete paralysis of the sciatic nerve.  Indeed, there is no evidence of foot drop or dangling, or an absence of movement below the knee, and the Veteran does not assert as much. Thus, an 80 percent disability rating under Diagnostic Code 8520 is not warranted in this case.  

Although the Veteran does have incomplete paralysis of the sciatic nerve, his symptoms of pain and numbness are "wholly sensory" in nature, and do not constitute evidence which is sufficient to characterize the Veteran's lower extremity peripheral neuropathy as "moderately severe," warranting a 40 percent disability rating under Diagnostic Code 8520.  That is, the Veteran's current symptoms do not approach the above-average or severely disabling range.  

Rather, it appears from the evidence noted above that the Veteran's symptoms fluctuated during this time period between more mild and moderate severity.  As noted in the legal criteria listed above, when the involvement is wholly sensory, the rating should be for the "mild," or at most, the "moderate" degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8730 (2015).  Resolving all doubt in favor of the Veteran, the Board finds that the Veteran's left lower extremity sciatic nerve dysfunction most nearly approximates that which is contemplated for a 20 percent rating, for incomplete paralysis that is "moderate" in severity for the entirety of the period under review.   As such, an increased rating from 10 to 20 percent is warranted from July 2, 2009 to December 15, 2011.  A rating higher than 20 percent any time prior to or subsequent to December 15, 2011 is not warranted.  

The Board notes in passing that it has considered whether the effective date of the Veteran's award of a compensable rating for left leg sensory dysfunction can be moved to within the year prior to July 2, 2009.  As noted above, the separate neurological evaluation stemmed from the informal claim for an increased lumbar spine disability rating established by the July 2, 2009 QTC examination.  Significantly however, no evidence dated within the prior year, from July 2, 2008 to July 2, 2009 demonstrates that the sciatic nerve dysfunction experienced by the Veteran was associated with his service-connected back disability.   As such, a compensable rating for such dysfunction is unavailable prior to July 2, 2009.

C. Extraschedular Considerations

Extraschedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected lumbar spine disability or his left leg sciatic nerve dysfunction.  As noted above, the Veteran's spine disability manifests primarily in pain, limitation of motion, weakness, fatigability, and incoordination.  Additional functional loss due to factors such as pain, weakness and incoordination were specifically considered when applying the criteria outlined in the schedule for the Veteran's lumbar spine disability.  Indeed, the Veteran's level of impairment is contemplated by the rating criteria outlined in the General Rating Formula for Disease and Injuries of the Spine, and under the provisions of 38 C.F.R. § 4.40 and §  4.45.  With respect to sciatic nerve impairment, the Veteran's wholly sensory symptoms have also been contemplated in the Rating Schedule under 38 C.F.R. § 38 C.F.R. § 4.124a, and have been determined to be "moderate" in severity.  

The Board therefore has determined that referral of the Veteran's lumbar spine disability or sciatic nerve dysfunction for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1)  is not warranted.

The Veteran has not alleged, nor does the record suggest that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record.")   Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

ORDER

A rating in excess of 20 percent prior to November 6, 2014 for DJD and DDD of the lumbar spine with IVDS, and in excess of 40 percent from November 6, 2014 to the present day, is denied.  

A 20 percent rating for left leg sensory dysfunction of the sciatic nerve prior to December 16, 2011 is granted, effective July 2, 2009.

A rating in excess of 20 percent for left leg sensory dysfunction of the sciatic nerve is denied.  


REMAND

PTSD

The Veteran's PTSD has been rated 50 percent disabling from the effective date of service connection, January 28, 2010, to June 24, 2013, and 70 percent disabling from June 25, 2013 to the present day.  The Veteran asserts that he should be awarded a higher disability rating for both periods under review.  

Both prior to, and during the period under review, it is apparent that the Veteran has struggled with symptoms of both PTSD and alcohol addiction.  At times during the appeal period, the Veteran has asserted that he drinks to self-medicate his PTSD symptoms.  See, e.g., the November 2011 VA PTSD examination, at 6 (indicating that the Veteran at times describes his drinking as "self-medication").

Crucially however, 38 U.S.C.A. § 105  and § 1110 preclude compensation for primary alcohol abuse disabilities and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001). Nevertheless, service connection is warranted when drug or alcohol abuse results secondarily from a service-connected disability, but compensation should only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by the veteran's primary service-connected disability."  Allen, 237 F.3d at 1371, 1381.  

In this case, the evidence of record inadequately addresses the nature and etiology of the Veteran's alcohol dependency and its relationship, if any, to his service-connected PTSD.  In April 2006, the Veteran received emergency room care at VA facility during a withdrawal period of drinking.  At the time he was drinking 10 to 20 beers a day.  See an April 28, 2006 VA Emergency Department Triage Note.  On June 4, 2007, the Veteran was brought to the emergency room by family and friends in an intoxicated state.  His private physicians have stated in 2006 and 2010 that the Veteran drinks to cope with his mental health symptoms.  See a September 19, 2006 report from K.S., at 4, and an April 9, 2010 report from Dr. D.R.P., at 7.  Curiously, neither physician diagnosed the Veteran with alcohol dependency.  

In May 2010, the Veteran appeared for a QTC fee-based psychiatric examination.  At that examination, it was determined that the Veteran's had PTSD and alcohol dependence.  The examiner concluded that the Veteran's alcoholism was not related to his PTSD.  However, the examiner was under the mistaken impression that the Veteran had not had a drink since 1991.  See the May 2010 QTC examiner's report at 18, 23.  Clearly, that had not been the case, given the 2006 and 2007 treatment referenced for alcohol withdrawal and intoxication noted above.  

In November 2011, the Veteran appeared for a VA psychiatric examination. The November 2011 VA examiner commented extensively on the Veteran's alcohol dependency and PTSD, but did not adequately discuss the potential relationship between the two.  The VA examiner acknowledged the Veteran's assertion that he self-medicates with alcohol, but noted that it is "clear from the degree of involvement and its consequences that his use transcends that."  In providing a GAF score, the examiner noted that at least "half of the present social and industrial maladjustment of this [V]eteran is directly due to his alcohol abuse,"  but again failed to articulate whether the Veteran's alcohol abuse is caused or aggravated by PTSD.  The examiner added that "alcohol use has grossly interfered with the [V]eteran's adjustment both socially and industrially in recent times . . . and unless this is brought under control, the veteran's adjustment in the future is in high jeopardy." 

In November 2014, at the Veteran's most recent VA examination, the VA examiner attributed all of the Veteran's symptoms to PTSD alone, citing to the Veteran's own report that he had stopped drinking one year prior.  See the November 2014 VA examiner's report, at 10.  While such may be the case, during times in the appeal period when the Veteran was in fact drinking, the evidence does not adequately distinguish symptoms. 

Based on the evidence discussed above, the Board believes that before it can make an informed decision as to the appropriate rating for the Veteran's psychiatric disabilities, a retrospective medical opinion must be obtained that addresses whether the Veteran's diagnosed alcohol use disorder was caused or permanently aggravated by his service-connected PTSD.  See Chotta v. Peake, 22 Vet.App. 80   (2009).  To the extent possible, the examiner should distinguish symptoms between PTSD and alcohol dependence.

TDIU

In a January 2016 rating decision, the RO awarded the Veteran a TDIU effective June 25, 2013.  As the Veteran's TDIU claim was raised within the context of his long-standing appeals for a higher PTSD rating, and a higher lumbar spine rating, the question of whether TDIU may be awarded at an earlier date remains on appeal.  The issue is inextricably intertwined with the Veteran's unresolved PTSD claim, and action must be deferred.  

The Board wishes to make clear however, that following development and readjudication of the Veteran's PTSD claim, should there be periods prior to June 25, 2013 where the Veteran does not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a), the question of whether TDIU may be awarded on an extraschedular basis should be referred to the Director, Compensation Services under 38 C.F.R. § 4.16(b).   Indeed, a December 2011 VA spine examiner noted that the Veteran's back disability prevents him from maintaining regular attendance and function at both physical and sedentary substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion from an appropriate 
physician as to the nature and etiology of the Veteran's alcohol dependency.  The claims file must be made available to the reviewing physician.  Any diagnostic testing deemed necessary to answer the questions below should be scheduled.   

Upon review of the Veteran's medical history, and after performing any tests deemed necessary, the reviewing physician should determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's alcohol dependency was caused or aggravated by the Veteran's service-connected PTSD.  In answering this question, the reviewing physician should comment upon the Veteran's assertion that he used alcohol to self-medicate his PTSD symptoms.  To the extent possible, the physician should review the medical evidence of record and distinguish the Veteran's mental health symptoms evidenced over the course of the appeal period (January 2010 to the present day) as associated with either alcohol dependence or service-connected PTSD.  If such a distinction cannot be made, please indicate the reasons why this is the case.

2. Upon completion of the above, readjudicate both the 
Veteran's increased rating claim for PTSD, as well as the question of whether TDIU may be awarded at any time earlier than June 25, 2013.  For any period of time between July 2, 2008 (that is, one year prior to the date of the Veteran's lumbar spine increased rating claim) and June 25, 2013 where the Veteran does not meet the eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a), refer the question of whether TDIU may be awarded on an extraschedular basis to the Director, Compensation Services under the provisions of 38 C.F.R. § 4.16(b).   

3. If the Veteran's claims are denied, in whole or in part, 
provide the Veteran with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


